 


109 HCON 233 IH: Affirming the obligation and leadership of the United States to improve the lives of the 35,900,000 Americans living in poverty and an additional 15,300,000 Americans living in extreme poverty.
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 233 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Ms. Lee submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Affirming the obligation and leadership of the United States to improve the lives of the 35,900,000 Americans living in poverty and an additional 15,300,000 Americans living in extreme poverty. 
 
Whereas 8.2 percent of Whites, 11.8 percent of Asians, 22.5 percent of Latinos, and 24.4 percent of Blacks lived in poverty in 2003; 
Whereas the poverty rate was 24.7 percent for Blacks in 2004 and 21.9 percent for Latinos; 
Whereas the poverty rate is the highest in the completely rural counties (not adjacent to metro counties), with 16.8 percent of the population poor; 
Whereas the top 5 most impoverished States according to the Census Bureau are Mississippi, Kentucky, Alabama, Louisiana, and the District of Columbia; 
Whereas the Bureau of the Census established the poverty line for 2003 to be $14,680 for a family of three; 
Whereas extreme poverty is defined as people with income of less than one-half of the poverty level; 
Whereas 12,900,000 children under the age of 18 lived in poverty in 2003, and the number of children living in extreme poverty rose by 500,000 from 2002 to 2003; 
Whereas a poor child is more likely to leave school at the age of 16 with no qualifications than the average middle-class child; 
Whereas the poverty rate rose from 12.5 percent in 2003 to 12.7 percent in 2004; 
Whereas more than 1 in 6 American children lives in poverty; 
Whereas the real median earnings of both male and female full-time, full-year workers declined between 2003 and 2004; 
Whereas more than 1 in 4 Latino youth drop out of school, and nearly half leave by the eighth grade and are twice as likely as African-Americans to drop out of school; 
Whereas high school dropouts are far more likely to be unemployed, in prison, and living in poverty than people who complete their high school education; 
Whereas the average annual cost for attending a public university now equals more than 62 percent of the income of a working class family; 
Whereas, each year, over 400,000 college-ready, low-income students do not pursue their college education because they cannot afford the cost; 
Whereas homeless children face more barriers to school enrollment and attendance due to a lack of available transportation, residency requirements, inability to obtain previous school records, and a lack of clothing and school supplies; 
Whereas an estimated 45,000,000 Americans were without health insurance in 2003; 
Whereas the Bureau of the Census found 11.1 percent of Whites, 18.7 percent of Asians, 19.5 percent of Blacks, and 32.7 percent of Latinos had no health insurance in 2003; 
Whereas the number of uninsured Americans rose to 45,800,000 in 2004, 860,000 more than in the previous year; 
Whereas the Bureau of the Census found 75.8 percent of households with an income of less than $25,000 had health insurance in 2003; 
Whereas the Bureau of the Census found 91.8 percent of households with incomes of $75,000 or more had health insurance in 2003; 
Whereas the number of Americans without health insurance has risen for 3 consecutive years; 
Whereas homeless children are in fair or poor health condition twice as often as other children and have higher rates of asthma, ear infections, stomach problems, and speech problems; 
Whereas the Department of Agriculture has found that, in 2002, 34,900,000 people lived in households experiencing food insecurity; 
Whereas food insecurity refers to having inadequate access to enough food to fully meet basic dietary needs to all times due to a lack of financial resources; 
Whereas food insecurity and hunger rates have increased in the United States for the third year in a row; 
Whereas, in 2002, the Department of Agriculture found that 9.7 percent of households with incomes below 185 percent of the Federal poverty line experienced hunger; 
Whereas the Bureau of the Census survey on food security has found those at greatest risk of being hungry or on the edge of hunger live in households that are headed by a single woman, a Latino or Black, or with income below the poverty line; 
Whereas households with children experience food insecurity at more than double the rate for households without children; 
Whereas the Bureau of the Census found that the Federal Government’s minimum wage is not enough to live off of, yet a single parent of 2 young children working full-time in a minimum wage job for a year would make $10,712 before taxes, a wage which is $3,968 below the poverty threshold set by the Federal Government; 
Whereas the Department of Labor records the unemployment level at the end of 2004 as being 5 percent for Whites, 10.2 percent for African-Americans and 6.6 percent for Latinos; 
Whereas families with children are among the fastest growing segment of the homeless population; 
Whereas 39 percent of the homeless population are children and an estimated 1,350,000 children will experience homelessness in a year; and 
Whereas on January 20, 2001, President Bush stated In the quiet of American conscience, we know that deep, persistent poverty is unworthy of our Nation’s promise. When there is suffering, there is duty. Americans in need are not strangers, they are citizens, not problems, but priorities, and all of us are diminished when they are hopeless. I can pledge our Nation to a goal, when we see that wounded traveler on the road to Jericho, we will not pass to the other side. : Now, therefore, be it 
 
That the President immediately present a plan to eradicate poverty by 2010. 
 
